Title: From Thomas Jefferson to Robert Brown, [before 23 November 1803] [document added in digital edition]
From: Jefferson
To: Brown, Robert (of Pennsylvania)


            
              before 23 Nov. 1803
            
            Th: Jefferson requests the favour of The Hon.ble Genl. Brown to dine with him on Wednesday the 23rd. inst at half after three, or at whatever later hour the house may rise.
            
                            
                        
            The favour of an answer is asked.
          